DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/629,749, filed January 9, 2020, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The present application is listed as a “Continuation” of ‘749.  It appears that “Divisional” is more appropriate. 
Claim Objections
Claim 4 is objected to because it is unclear.  The communicator circuit is part of the receiver, so any signal it sends is “from the receiver” (not from the transmitter).  For the purpose of the art rejection, “from” will be interpreted as “to”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2012/0300588).
With respect to claim 1, Perry discloses a power receiver (fig 1; par 11-53) comprising: 
a communicator circuit (par 30-32), wherein the communicator circuit is arranged to 5communicate with a first power transmitter (par ; 
a power extractor circuit (109; par 25-29), wherein the power extractor circuit is arranged to extract power from a power transfer signal during a power transfer phase; 
a configuration circuit (111 and/or 115), 
10wherein the configuration circuit is arranged to perform a configuration phase during power transfer initialization of a first power transfer with the first power transmitter (see next paragraph), 
wherein the configuration circuit is arranged to 15perform a configuration process during the configuration phase to determine a set of power transfer parameter values for the first power transfer in response to a communication with the first power transmitter (par 31, 35, 40); 
a power transfer controller circuit, wherein the power 20transfer controller circuit is arranged detect a termination of the first power transfer (par 44, “OFF” value); and 
wherein the communicator circuit is arranged to receive at least a portion of the set of power transfer parameter values from the first power transmitter (par 31, 35, 40); and 
25wherein the power transfer controller circuit is arranged to initialize a second power transfer using the at least a portion of the received power transfer parameter values (see below).  
The Examiner notes that the configuration circuit is defined as “arranged to perform a configuration phase”, but this configuration phase is then only defined as “a configuration process”.  The first paragraph under “configuration circuit” only names a “phase” that is then changed to a “process” in the next paragraph.  This first paragraph, therefore, does not carry patentable weight.  It only names a “phase” that has no functionality other than the “process” in the following paragraph. 
Perry discloses that the transmitter sends “parameters” to the receiver to cause it to change how it behaves (par 31, 35, 40).  Perry discloses that these received parameters are acted upon (i.e. the receiver actually changes itself).  Perry does not disclose that these parameters are erased/deleted or that the receiver reverts back to any type of default value.  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that Perry’s parameters are maintained after power transmission has stopped.  This means that when a second power transfer is initiated, these parameters are still controlling how the receiver acts.  This satisfies the last limitation of claim 1.
With respect to claim 2, Perry discloses: 
a first detector circuit, wherein the first detector circuit is arranged to detect an absence of the power transfer signal during the first power transfer (par 44, an “OFF” value); 
5a second detector circuit, wherein the second detector circuit is arranged to detect a presence of the power transfer signal following a detection of the absence of the power transfer signal (par 44, a subsequent “ON” value), 
wherein a power transmitter controller circuit is 10arranged to detect the termination of the first power transfer in response to the detection of the absence of the power transfer signal (34; the Perry “OFF” value can be sent “in-band”, meaning it is modulated onto the wireless power signal – thus, power would be removed immediately after communicating this “OFF” value), 
wherein the power transmitter controller circuit is arranged and to initialize the second power transfer in 15response to the detection of the presence of the power transfer signal (par 34; the Perry “ON” value can be sent “in-bad”, meaning that power transfer will have be carried out for this signal to be transmitted).
With respect to claim 3, Perry discloses the communicator circuit is arranged to transmit an identity to the power transfer signal in response to a 20detection of a return of the power transfer signal, wherein the identity is associated with the power receiver (par 37, first two sentences). 
With respect to claim 4, Perry discloses the communicator circuit is arranged to send a time indication from [sic] the first 25power transmitter (par 37, first two sentences; the information sent covers information “over one or more time ranges”).
With respect to claim 5, Perry discloses the power receiver is arranged to receive at least one message from the first power transmitter,2017P01961US01 41 wherein the at least one message comprises a first identity (par 37, first two sentences), wherein power receiver is arranged to transmit an expected response message (par 37, the receiver sends its identify information).  
With respect to claim 6, Perry discloses 5 the power receiver is arranged to receive indications of at least one parameter value of the set of power transfer parameter values when initializing the second power transfer (par 31, 35, 40).  Perry’s receiver is “arranged to receive” the parameters (and indications of the parameters) at all times. This includes first power transfer initializing and subsequent instances. 
With respect to claim 7, Perry discloses the communicator circuit is arranged to receive a power transfer termination from the first power transmitter, wherein the power transfer termination indicates that the first power transfer has terminated (par 44; “OFF” value).  
With respect to claim 8, Perry discloses the second power transfer is initialized with a power level of the power transfer signal (par 31), wherein the power transfer signal is determined in response to at least one parameter value of the set of power transfer parameter values (see below).  
During each power transfer initializing, Perry’s transmitter and receiver communicate to exchange information regarding the power transfer (par 31-53).  During a first initializing, a set of parameters are stored in the receiver to change how it operates.  During a subsequent second initializing, it would have been obvious that there would be at least one time when less than all of the set of parameters is changed.  For those parameter(s) that are changed, Perry discloses that its receiver will update its configuration.  For those parameter(s) that are not changed, Perry is silent – as discussed above, it would have been obvious to keep them the same as previously set.  
For example, consider the example of, in a first initializing, Perry’s receiver being instructed to set the frequency to A and power level to X. Subsequently, in a second initializing, Perry’s receiver is instructed to set its power level to Y.  Since there are no instructions regarding frequency, it will obviously be kept at A.  Thus, the second initializing is set “in response to at least one parameter” from the first initializing. 
With respect to claim 9, Perry discloses 20the second power transfer is initialized with a power level of the power transfer signal at a nominal level independent of the set of power transfer parameter values (par 31).  For when the Perry receiver is not commanded to change its “power level”, the previously stored value that it obviously keeps is interpreted as “a nominal level”.   
With respect to claims 10-12 and 14-18, Perry discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-3 and 5-9, respectively. 
With respect to claim 13, Perry discloses receiving the second power transfer only if the power receiver indicates that it supports initialization of power transfer based on the portion of the set of power transfer parameter values (par 30).  Any power transfer (first, second, etc.) are only possible after the receiver successfully sends an interrogation signal (par 30).  This signal “indicates that it supports initializing of power transfer based on the portion of the set of power transfer parameter values”.
With respect to claim 19, Perry discloses 25transmitting a time indication (see art rejection of claim 4), a second set of power transfer parameter values and a second identity (par 37 repeated a second time for a second power transfer event), wherein the second identity is associated with a second power receiver (not claimed; see below),2017P01961US01 44 wherein initialization of a power transfer using the second set of power transfer parameter values when a second duration is below a second threshold (see below).
The claims are directed to “a method of operating a power receiver”.  The method is carried out within one receiver.  There is no “a second power receiver”.  The phrase “associated with a second power receiver” does not explicitly import, into the claim, the additional structure of a second receiver.  
For whatever identify information the Perry receiver sends during a second power transfer event, it is interpreted as being “associated with” a random/undefined second receiver. 
The Examiner also notes that “a second threshold” is not defined.  Claims 10 and 19 do not define any type of time keeper.  There is no comparator to compare time to a threshold.  Most importantly, the claim does not define any consequence for being above the second threshold.  If the results actions are the same on both sides of the threshold, then the threshold becomes inconsequential.  For whatever time it takes for the Perry receiver to communicate its second set of power transfer parameter values and identify, it is interpreted as being below a random “second threshold” (i.e. 2 days, 1 week, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836